Velis, J.
This action arises out of an oil spill at the home of Francis Frank (“Frank”) Feeding Hills. The oil spill was allegedly caused by a defective bolt supplied by the defendants. As insurer of Punderson Oil, the company that maintained Frank’s oil tank, Corporate Claims Management (“Claims Management”) paid Frank for the clean-up of the oil spill. The defendant, Sid Harvey, Inc., brings this motion to dismiss stating that Claims Management is not the subrogee of Frank and that this claim should be refiled as a claim for contribution, with Claims Management acting as sub-rogee for Punderson Oil.
“The general rule is well established that upon the payment of a loss the insurer is entitled to be subro-gated pro tanto to any right of action which the insured may have against a third person whose negligence or wrong caused the loss.” New England Gas & Elec. Assoc. v. Ocean Acc. & Guar., 330 Mass. 640, 659 (1953) (emphasis added).
Claims Management was not subrogated to the rights of Frank in this matter. It is, rather, subrogee to its insured, Punderson Oil. This action should properly be brought as a claim for contribution.

ORDER

For the foregoing reasons, the defendant’s motion to dismiss without prejudice is GRANTED.